PD-0198-15

   hr^^M^^sJ^^^^-aucA                     *H3- ?w^«l


__^     Mz^/tb^zt/ '3d- a^4s -& (te^0/&tei-02b-
    ^^^L^^s^iziv^^^^^                                   p*4u£*2&.
                                                       Jp&
jfee&a^t&i   J2S*.—/      •3/—A&/ ssf (\&w$-/cl-



                           £e&&cM&J/y s«/>*;-/&*
                                                           F/1EDIN
                                       '»,*// UOURTofcr^uppeals
                                          .   '           JUN 12 2315'

                                                       AbelAcosta, Cigf^




                                                   RECEIVED IN
                                          -COyRT-OFGRIMINAtAPPEAtS-

                                                   -JUN-Hrfflfr

                                                  AbelAcoste, Clerk
                              CERTIFICATE OF SERVICE


      I, £.f?fr //C<//y^y/ , do hereby certify that a true and correct copy ofthe
above and foregoing Motion for Extension of Time to File a Petition for Discretionary

Review, has been forwarded by United States Mail, postage prepaid, first class, to the

State Prosecuting Attorney, P. O. Box 12405, Austin, TX        78711, and the District

Attorney                for                 f/#ff/5                           County,
     A6?£/5'/&SlS ~*Zfyj*4                          on this the J/V/z^ Bl day of
,200_./£'




                                                f^t.1** /i£+76*L6
                                           Petition)
                                                  ner Pro Se
      WHEREFORE, Petitioner prays this Court grant this motion and extend the
deadline ;for   filing   the   Petition   for    Discretionary      Review   in   Cause   No.




                                                Respectfully submitted,



                                                      MAC. /&77t
                                                Petitioner^Pro Se
                                                TDCJ#
                                                Texas Department of Criminal Justice
u>

                                    *
                  ^   ^ u           p.»


                  >\ ^1 W £


                  ^



-.1
a?
                                 1
M
b>
O
a?
o
a)




              ^

              S
                       r£;•; ;$   S
                             >«iu asa
                       & $4




i     ^   I